Citation Nr: 0729095	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include an acquired psychiatric disorder 
and/or an obsessive compulsive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 23, 1943, 
to August 7, 1943 - a period of 46 days.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Cleveland, Ohio.  In October 2005, the Board 
reopened the claim and remanded it for additional evidentiary 
development.  Subsequently, in December 2006, the Board 
referred the case for a VHA medical opinion.  After receiving 
the opinion, the claim was remanded to the RO via the Appeals 
Management Center (AMC) so that additional information could 
be obtained.  That Remand was accomplished in February 2007.  
The claim has since been returned for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran has been diagnosed as suffering from an 
obsessive-compulsive disorder.

3.  A VA doctor has opined that the veteran's possibly pre-
existing psychiatric disorder was aggravated by the veteran's 
short period of active duty service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's psychiatric disorder was aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for a psychiatric 
disability.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2006), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).

The veteran may have been suffering from some form of a 
psychiatric disorder prior to his entrance onto active duty.  
However, it has been insinuated that the disability was 
aggravated by his military service.  As such, he asks that VA 
benefits be granted for the disability.

As a result of the veteran's claim for benefits, the Board 
obtained a VA psychiatric examination, via a Remand action, 
in April 2007.  A board-certified psychiatrist reviewed the 
veteran's complete claims folder and examined the veteran.  
Upon completing the exam, the doctor wrote that the veteran 
was suffering from an acquired psychiatric disorder - that of 
an obsessive-compulsive disorder.  The examiner further 
stated that the disorder probably had been present since 
adolescence to young adulthood but that the symptoms were of 
such that continuous medications were not required.  The 
examiner further opined that the veteran's disability had 
been previously misdiagnosed as an adjustment disorder or a 
generalized anxiety disorder or another disorder, and that, 
in fact, the correct diagnosis was an obsessive-compulsive 
disorder.  

The record also contains a VA medical expert opinion that is 
dated January 2007.  The examiner only reviewed the veteran's 
claims folder and did not have the opportunity to interview 
the veteran, as was done in April 2007.  The medical expert 
provided the following:



The following opinion(s) are based on the 
above facts:

a.  Appellant suffered from an anxiety 
disorder of at least moderate severity 
during his brief military service.  The 
anxiety disorder had a psychic part and 
somatic part and they made the appellant 
dysfunctional at that time.

b.  There is a reasonable possibility the 
appellant suffered from some form of 
anxiety disorder prior to joining [the] 
military.  The evidence is not of 
unmistakable nature.

c.  There is unmistakable evidence the 
pre-existing condition got worse while in 
military service. . . . 

To put it in perspective, there are VA medical opinions 
which, at the very least, strongly corroborate the veteran's 
claim.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's psychiatric 
disorder was aggravated by his military service, and as such, 
service connection is granted.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include an acquired psychiatric disorder 
and/or an obsessive compulsive disorder, is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


